DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/24/2022.  As directed by the amendment: no amendment was made to the claims.  Thus, claims 1 – 6, 8 – 11, 21, and 22 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 05/24/2022, with respect to claims 1 – 6, 8 – 11, 21, and 22 have been fully considered and are persuasive.  The rejection of claims 1 – 6, 8 – 11, 21, and 22 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 6, 8 – 11, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Howell (U.S. 2003/0204169), Woehr (U.S. 9,782546), Gupta (U.S. 2017/0354799), and Luther (U.S. 6,890,321).
Regarding claim 1, prior arts do not teach that wherein when the introducer needle is in an insertion position, the second distal surface contacts the first material of the first distal surface, the second proximal surface contacts the first material of the first proximal surface and the second material of the tubular portion, and the second shoulder contacts the first material of the first shoulder such that proximal movement of the over-the-needle catheter relative to the introducer needle is inhibited.
Further, Applicant’s arguments and remarks filed on 05/24/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783